Judge Owsley
delivered the opinion jjfetbe court.
This writ of error is brought to reverse a decree of the court below, pronounced in favor of Greeu for $3,600, upon a bill exhibited by him in that court against Jenkins.
According to the allegations of the bill, Green , being the proprietor of a quantity of merchandise, placed them in the care of Jenkins, in trust, to sell for the use and ben-eft of Green; but Jenkins having fraudulently asserted a property in the goods, and sold part thereof, and being about to remove toe balance from the state, this suit was *464brought, as well for the purpose of obtaining a discovery 6f R|e am0Ulil:5 as for relief.
If it were proper to grant relief to any extent, there is no doubt but the court properly gave a decree for the value of „00)}s admitted bv the answer of .Jenkins, And that the case demanded relief, we apprehend there is no just reason to doubt. It was certainly correct to take coSn‘zance °f * he case, for the purpose of a discovery, and having obtained it, we suppose the court properly enquired into the fraudulent abuse of the trust, and gave relief com-mensúrate to the injury.
The decree must, therefore, be affirmed with cost,